ACCEPTED
                                       06-15-00069-CR
                            SIXTH COURT OF APPEALS
                                  TEXARKANA, TEXAS
                                  5/22/2015 2:59:14 PM
                                      DEBBIE AUTREY
                                                CLERK




                      FILED IN
               6th COURT OF APPEALS
                 TEXARKANA, TEXAS
               5/22/2015 2:59:14 PM
                   DEBBIE AUTREY
                       Clerk




Page I   of5
List any pending or past related appeals befrrre this or any other Texas appellate court by court, docket number, and style.

Docket Number :    #,ffiffffi,']ffi                 iE




      \/s.     St,iffiffi3ixas ,,1*         '




Silgnature of counsel (or Pro Se Party)                                                                  pu,.' $$ *a**ffil Li':f           ftliiiiiiiiiiiiiiiiiiii;;l;ll|rrlffiiii


                                                                                                         State Bar    No:   ?#d$ffiliiiii:;*i\W#1Xffi
Printed Name:


E|ectronicSignature:#-BHt.,#..,lfi#5i1iiiiiililiiiiiil1#f*:rll.lltlilllli,iiName:$pfi$iif$f,fll
      (Optional)


i,. .''4'g.ffiiofis*,vicffi           * # #fffl'                                                                                                                                              . gl::::   i




The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
orde' or judgm*nt as follows
                                ""    l"('i'rr.   L lliffiiiffiilillii   i;iilll-




s'c**r"        .r**r(o, pro se party)                                               Electronic Signature: #{#.$.f.f         #aam      ffii'l!itiiitfi                                utfir,,iiilllff
          "f                                                                               (OPtional)


                                                                                    Stare Bal   No.:    *#,$9991'd.   |lil{*ffi)i||   at

Person Served:
Ce,rtificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
stare:                         (l)   the date and manner of service;
                               (2) the name arnd address ofeach person served, and
                               (3) ifthe person served is a party's attorney, the name ofthe party represented by that attorney




                                                                                     Page 4 of 5
Please enter the   following for each person served:

DateServed:ffi
MannerServed:W
First Name:

Middle Name:

Last Name:

Suffix:   ffiffiffi
Law Firm   Nu-*t
Address   l:
Address 2:

City:
State ffiZip*+'ffi
Telephone: ffiffi.*r.                          W
Fax: W




                                                       Page 5   of5